L. HAND, Circuit Judge
(concurring).
I agree with everything my brothers say, both in reasoning and in result; but I wish to add a word which they think unnecessary about the form in which this record oomes before us. It consists of substantially nothing more than nearly the whole of the testimony, the order, and what is called a “memorandum decision” of the judge — the usual, and altogether proper, discursive statement of his reasons for approving the plan. While it does indeed appear from this generally that he thought the debtor insolvent, he does not say what value he put upon the various items of property, if he appraised them separately; or at what value he appraised the hotel as a going concern, and how he reached that value, if he proceeded in that way. For myself, I should have felt surer of my ground, had he made detailed findings on these points; and of course there can be no doubt that the Rules now imperatively so require. Federal Rules of Civil Procedure, rule 52(a), 28 U.S.C.A. following section 723c. For this reason if my brothers had agreed, I should have sent the case back for compliance with this requirement; but, since they think that superfluous, I will not dissent.